DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 14 March 2022.  Claims 1, 2, and 4-22 are pending.  Please note that the examiner of record has changed.  
The present application, filed on or after 16 March 2013 and is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7, 9-14, 16, and 18-22 on pages 8-10 of the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any disclosing or matter specifically challenged in the argument.
Applicant’s arguments of pages 9-10 appear to equate the scope of independent claim 12 with that of independent claim 1.  The examiner respectfully disagrees with this assertion, noting that the amendments made to independent claim 12 do not include those of a substantive nature made to claim 1, and argued on pages 9-10 of the remarks.  As such, arguments equating the limitations of claim 12 to those of claim 1 are moot.
	The examiner notes that page 10 of the remarks states that the combination of Le Bescond de Coatpont and Ying “does not disclose or suggest…all the limitations of dependent claims 2-12 and 13-22” and that Applicant “respectfully requests reconsideration and withdrawal of the rejections of claims 1-22”.  However, the examiner notes that claim 12 is not a dependent claim and that claim 3 has been cancelled.  The examiner interprets the errors in these statements to be typographical in nature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2, 6, 7, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bescond de Coatpont (US Publication 2014/0129924), hereinafter Le Bescond de Coatpont, in view of Ying et. al. (US Publication 2012/0278704), hereinafter Ying, further in view of Hooker et al. (US Publication 2002/0158902), hereinafter Hooker.

	Regarding claim 1, Le Bescond de Coatpont discloses a system, ([abstract] “a template developer”, thus, a system to develop templates) the system comprising: a processor: ([0060] “processor”);
Le Bescond de Coatpont discloses a website building system (WBS) running on said processor, said WBS comprising: a content database storing a pool of content items to be displayed on a website being built  ([abstract] “a template developer can visually identify selectable portions of the web page in a rendering of the web page; receive a first component selection of a first selected portion of the web page; and store template data comprising the first component selection”, [0121] “Data may be stored in a single storage medium or distributed through multiple storage mediums, and may reside in a single database or multiple databases”, [0007] The system may also comprise a template builder that is configured to receive the template data and generate a template and components, [0090] “The plugin may provide buttons 440, 442, 446 for allowing a user to select and control elements selected as regions and pane 448 to display a list of selected regions. The plugin may also provide buttons 452, 454 and 456 for allowing a user to select and control elements selected as components and pane 458 to display a list of components”);
Le Bescond de Coatpont discloses a view database storing a set of views which can be used to display said content items, ([abstract] “creation of templates from existing web pages, making it possible to create pages. Embodiments can provide visual tools so that a user can convert an existing web site or web page into a template. The template may be made available to a web content management application for the creation of web pages”, [0040] “Web site systems sometimes rely on web page templates to generate web pages.  In general, a web page template system can include a number of templates that specify common structure, layout, style and other aspects of web pages generated from the template”) a view being a template for a section of a web page of said website; ([0047] Template developer 106 can allow the user to determine which aspects of web page 160 should be included as part of a template (or sub-template) and which portions should be managed as separate elements referenced by the template (or sub-template)”, thus, parts of a website can sub-templates, [0040] discloses “Templates can be stored in a variety of formats including as JSP files, static files, ASP files and others.  In some cases, a template may include variables, functions, references to sub-templates, content, external files and other features”);
Le Bescond de Coatpont does not explicitly disclose a view having an associated priority value. However, Ying is analogous art of a web page template building [abstract].  Ying [0036] “each of the candidate templates is scored based on the assets of the source”. Ying [0036] “the score of a candidate template is incremented for every slot it has that matches the type of an asset of the source, and the score is decremented for every slot that it has that does not match a type of an asset of source”. Ying [0037] “a template from the candidate templates is selected based on the score. For example, the highest or best scoring candidate template will be selected from among the scored candidate templates”. Thus, Ying discloses a second search of scoring candidate templates, and using that score to select highest/lowest templates from the candidate templates. The examiner mapping the candidate template score to a *priority value*.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the webpage template interface of Le Bescond de Coatpont with the webpage template interface of Ying, so that a best layout can be determined based on the components in the section [Ying 0007], so that users can be presented with a view that is most appropriate for content [Ying 007].
Ying further discloses wherein said system supports item types, wherein at least one view in said set of views is associated with an item type and can be used to display items belonging to said item type (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”. Ying [0036] “Generally, candidate templates that have slots of the same number and type as the identified assets of the source score better than candidate templates that do not”);
Ying discloses a view pool searcher to search in said view database for two or more matching views that match a given set of content items stored in said content database. (Ying [0007] “candidate templates are identified and scored based on the assets of the source”. Ying [0035] “In yet other implementations, the pool of candidate templates can be further narrowed by grouping or filtering the templates by one or more characteristics of the templates. Then only the candidates in one or more of the groups or the candidates that have passed the one or more filters are considered”. Thus, Ying discloses a first search of identifying candidate templates based on a characteristic of the templates. Ying [0035] “the pool of candidate templates can be further narrowed by grouping or filtering the templates by one or more characteristics of the templates. Then only the candidates in one or more of the groups or the candidates that have passed the one or more filters are considered. For example, for a source having an image asset landscape orientation, the templates may be grouped by whether there is an image slot in landscape orientation”. Thus, Ying discloses the first search is based on whether a template has an image slot field in landscape orientation. Ying [0031] “being able to accommodate an image in landscape orientation, being able to accommodate an image in portrait orientation, being able to accommodate a slide show, and the like. Such indications can be used to group or filter templates as described below with reference to FIG. 3”.  Thus, Ying discloses the first search is based on whether a candidate template has an image slot field for portrait, and an image slot field for landscape. Thus, Ying discloses the first search matches based on slot fields and attributes of portrait, and landscape for those slot fields);
Ying discloses a dynamic view constructor to search among said two or more matching views (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”) for a view having a highest associated priority value (as discussed above, Ying [0036] “the score of a candidate template is incremented for every slot it has that matches the type of an asset of the source, and the score is decremented for every slot that it has that does not match a type of an asset of source. In another implementation, bonuses or penalties to the score of a candidate template are assessed based on the number of assets of the source that cannot be accommodated by a candidate template”. Ying [0037] “a template from the candidate templates is selected based on the score. For example, the highest or best scoring candidate template will be selected from among the scored candidate templates.” Thus, Ying discloses scoring a value associated with a template, and using that value to select templates. The examiner mapping this score to a *priority value*) and to dynamically construct a constructed view (Ying [abstract] “lays out the assets of the source based on the selected templates”) for said given set of content items from said highest priority value view (Ying [0007] “In one implementation, to determine the template from a template database in which to place the assets of the source, candidate templates are  identified and scored based on the assets of the source”, Ying [0007] “the score of frame can be based on how well a text asset fits in the frame”, thus, an attribute of the layout of the items); and
Ying discloses a filled-in view creator to map said given set of content items to said constructed view (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”, Ying [0038] “In step 306, the assets of the source are laid out based on the selected template. In one embodiment, the sizing and positioning of frames and slots are adjusted to better accommodate the assets being filled in”).
Le Bescond de Coatpont and Ying fail to explicitly disclose wherein the filled-in view creator further comprises a field matching module to map a data component in said constructed view to a matching field in its associated item type utilizing at least one of: pre-association data; common name used by view component and item field and query over matching keywords assigned to view components and item fields.
Hooker discloses systems and methods for “automatically constructing a customized associate web site”, similar to Le Bescond de Coatpont and Ying.  Furthermore, Hooker discloses wherein “previously stored information can be recalled and used to automatically populate the appropriate data entry fields”, at [0045] and seen in Fig. 4.  Such a teaching is analogous to the claimed “field matching module” mapping data components in a constructed view to a “matching field in its associated item type” (i.e., the name data in the “Name” data entry field or the phone number in the “Office Phone” field, seen in Fig. 4, or the photograph/image utilized in item 430 of Fig. 4 and disclosed at [0045]), using “pre-association data” (previously stored information can be recalled and used to populate the appropriate data fields, at [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the website building system of Le Bescond de Coatpont and Ying to include the data entry field population utilizing “pre-association data” as in Hooker.  One would have been motivated to make such a combination for the advantage of enabling a user to publish customized web pages based on “parameters defined by the organization and certain information associated with the member”.  See Hooker, [0002].

Regarding claim 2, Le Bescond de Coatpont, Ying, and Hooker disclose that the dynamic view constructor performs at least one of: constructing said matching view on-the-fly; and modifying the located view from said view pool searcher. (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”).

	Regarding claim 6, Le Bescond de Coatpont, Ying, and Hooker disclose a ranking module to rank potential matching views for a given content item. (Ying [0036] “Generally, candidate templates that have slots of the same number and type as the identified assets of the source score better than candidate templates that do not”).

	Regarding claim 7, Le Bescond de Coatpont, Ying, and Hooker disclose a view priority manager to attach said priority value to each view; (Ying [0007] “In one implementation, to determine the template from a template database in which to place the assets of the source, candidate templates are  identified and scored based on the assets of the source).

	Regarding claim 9, Le Bescond de Coatpont, Ying, and Hooker disclose a specific item adaptation module to adapt a specific content item by performing at least one of: adding one or more components to a displayed content in a context of a specific view being applied; deleting one or more components of a displayed content in a context of a specific view being applied; and modifying one or more components of a displayed content in a context of a specific view being applied  (Ying [0007] “Then a template from the candidate templates is selected based on the score. Embodiments of the invention include scoring templates based on calculating subscores for each slot of each candidate template. For example, the score of an image slot of a template can be determined by identifying the aspect ratio of an image asset of a source, scaling the image to fill the image slot, determining the area of the image to be cropped, and calculating the score of the image slot based on the degree of scaling and the area of the image to be cropped”).

	Regarding claim 10, Le Bescond de Coatpont, Ying, and Hooker disclose wherein the specific item adaptation module comprises: a local variant creator to create a local variant of a given view as an internal derived view, (Le Bescond de Coatpont discloses [0084] “Through interaction with the template page, the user can customize the template page and create new web pages from the template page or new templates (step 216)”, thus, the new template inherits customizations from an old template page, and to add a layer of modifications to said internal derived view. (Le Bescond de Coatpont  [0070]“the user can edit a region or component”).

	Regarding claim 11, Le Bescond de Coatpont, Ying, and Hooker disclose that the one or more content items comprise one or more of: a view; a template; an item type; a collection of items; a list application; a linking component.( Le Bescond de Coatpont [0007] The system may also comprise a template builder that is configured to receive the template data and generate a template and components”).

	Regarding claim 21, Le Bescond de Coatpont, Ying, and Hooker disclose wherein said view pool searcher comprises at least one of: a keyword-based view searcher to locate views having the largest keyword match with an item type keyword list; a dictionary searcher to locate views and item fields having a matching underlying field with a field data dictionary; an attribute-based searcher to perform attribute based searching to find the best match for an item according to one or more of view attributes; an application-related parameters searcher to search for account application-related parameters; and a multiple matching results handler to handle multiple results from said keyword-based view searcher, said dictionary searcher, said attribute-based searcher and said application-related parameters searcher to rate the best match found for said views. (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”.  Thus, Ying discloses determining (searching for) a template in a template database. Ying [0007] “In one implementation, to determine the template from a template database in which to place the assets of the source, candidate templates are identified and scored based on the assets of the source. Then a template from the candidate templates is selected based on the score”. Thus, Ying discloses searching for templates that match an attribute score).

Claims 12-14, 16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bescond de Coatpont in view of Ying.

Regarding claim 12, Le Bescond de Coatpont discloses a computerized method for building a website, comprising: 
storing in a content database a pool of content items to be displayed on a website being built  ([abstract] “a template developer can visually identify selectable portions of the web page in a rendering of the web page; receive a first component selection of a first selected portion of the web page; and store template data comprising the first component selection”, [0121] “Data may be stored in a single storage medium or distributed through multiple storage mediums, and may reside in a single database or multiple databases”, [0007] The system may also comprise a template builder that is configured to receive the template data and generate a template and components, [0090] “The plugin may provide buttons 440, 442, 446 for allowing a user to select and control elements selected as regions and pane 448 to display a list of selected regions. The plugin may also provide buttons 452, 454 and 456 for allowing a user to select and control elements selected as components and pane 458 to display a list of components”); and
storing in a view database a set of views which can be used to display said content items, a view being a template for a section of a web page of said website ([abstract] “creation of templates from existing web pages, making it possible to create pages. Embodiments can provide visual tools so that a user can convert an existing web site or web page into a template. The template may be made available to a web content management application for the creation of web pages”, [0040] “Web site systems sometimes rely on web page templates to generate web pages.  In general, a web page template system can include a number of templates that specify common structure, layout, style and other aspects of web pages generated from the template”) a view being a template for a section of a web page of said website; ([0047] Template developer 106 can allow the user to determine which aspects of web page 160 should be included as part of a template (or sub-template) and which portions should be managed as separate elements referenced by the template (or sub-template)”, thus, parts of a website can sub-templates, [0040] discloses “Templates can be stored in a variety of formats including as JSP files, static files, ASP files and others.  In some cases, a template may include variables, functions, references to sub-templates, content, external files and other features”).
Le Bescond de Coatpont does not explicitly disclose a view having an associated priority value. However, Ying is analogous art of a web page template building [abstract].  Ying [0036] “each of the candidate templates is scored based on the assets of the source”. Ying [0036] “the score of a candidate template is incremented for every slot it has that matches the type of an asset of the source, and the score is decremented for every slot that it has that does not match a type of an asset of source”. Ying [0037] “a template from the candidate templates is selected based on the score. For example, the highest or best scoring candidate template will be selected from among the scored candidate templates”. Thus, Ying discloses a second search of scoring candidate templates, and using that score to select highest/lowest templates from the candidate templates. The examiner mapping the candidate template score to a *priority value*.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the webpage template interface of Le Bescond de Coatpont with the webpage template interface of Ying, so that a best layout can be determined based on the components in the section [Ying 0007], so that users can be presented with a view that is most appropriate for content [Ying 007].
Ying discloses searching said view database for two or more matching views having fields and at least one of: keywords, attributes and application related parameters, which match those of a given set of content items (Ying [0007] “candidate templates are identified and scored based on the assets of the source”. Ying [0035] “In yet other implementations, the pool of candidate templates can be further narrowed by grouping or filtering the templates by one or more characteristics of the templates. Then only the candidates in one or more of the groups or the candidates that have passed the one or more filters are considered”. Thus, Ying discloses a first search of identifying candidate templates based on a characteristic of the templates. Ying [0035] “the pool of candidate templates can be further narrowed by grouping or filtering the templates by one or more characteristics of the templates. Then only the candidates in one or more of the groups or the candidates that have passed the one or more filters are considered. For example, for a source having an image asset landscape orientation, the templates may be grouped by whether there is an image slot in landscape orientation”. Thus, Ying discloses the first search is based on whether a template has an image slot field in landscape orientation. Ying [0031] “being able to accommodate an image in landscape orientation, being able to accommodate an image in portrait orientation, being able to accommodate a slide show, and the like. Such indications can be used to group or filter templates as described below with reference to FIG. 3”.  Thus, Ying discloses the first search is based on whether a candidate template has an image slot field for portrait, and an image slot field for landscape. Thus, Ying discloses the first search matches based on slot fields and attributes of portrait, and landscape for those slot fields);
searching among said two or more matching views for a view having a highest associated priority value (“each of the candidate templates is scored based on the assets of the source”, at [0036]); 
Ying discloses dynamically constructing a constructed view for said given set of content items from said highest priority value view (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”) for a view having a highest associated priority value (as discussed above, Ying [0036] “the score of a candidate template is incremented for every slot it has that matches the type of an asset of the source, and the score is decremented for every slot that it has that does not match a type of an asset of source. In another implementation, bonuses or penalties to the score of a candidate template are assessed based on the number of assets of the source that cannot be accommodated by a candidate template”. Ying [0037] “a template from the candidate templates is selected based on the score. For example, the highest or best scoring candidate template will be selected from among the scored candidate templates.” Thus, Ying discloses scoring a value associated with a template, and using that value to select templates. The examiner mapping this score to a *priority value*) and to dynamically construct a constructed view (Ying [abstract] “lays out the assets of the source based on the selected templates.  Ying [0007] “In one implementation, to determine the template from a template database in which to place the assets of the source, candidate templates are  identified and scored based on the assets of the source”, Ying [0007] “the score of frame can be based on how well a text asset fits in the frame”, thus, an attribute of the layout of the items); and
Ying discloses dynamically mapping said given set of content items with said constructed view (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”, Ying [0038] “In step 306, the assets of the source are laid out based on the selected template. In one embodiment, the sizing and positioning of frames and slots are adjusted to better accommodate the assets being filled in”).

Regarding claim 13, Le Bescond de Coatpont and Ying disclose constructing said matching view on-the-fly; and modifying the located view from said executing a search query (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”).

	Regarding claim 14, Le Bescond de Coatpont and Ying disclose associating between a given view and a given item; (Le Bescond de Coatpont discloses [0061] “When a portion of web page 160 is classified as a component or region, template developer 106 can associate the corresponding portion of source code 150 with the component or region.  One or more attributes may be associated with the portion of source code 150 to describe the portion as a component or region.  The attributes can define a name (e.g., "Component1"), a type of component (e.g., "text", "image"), a unique ID, or other information”) wherein said dynamically providing an appropriate view comprises performing dynamic matching based on pre-association between views and items (Ying [0033] “templates may carry an indication of being suitable for certain types of sources, such as being the front page of an article, being able to accommodate an image in landscape orientation, being able to accommodate an image in portrait orientation, being able to accommodate a slide show, and the like”).

	Regarding claim 16, Le Bescond de Coatpont and Ying disclose ranking potential matching views for a given content item (Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”. Ying [0036] “Generally, candidate templates that have slots of the same number and type as the identified assets of the source score better than candidate templates that do not”).

	Regarding claim 18, Le Bescond de Coatpont and Ying disclose applying one or more dynamic layout rules to said particular view (Ying [0007] “Then a template from the candidate templates is selected based on the score. Embodiments of the invention include scoring templates based on calculating subscores for each slot of each candidate template. For example, the score of an image slot of a template can be determined by identifying the aspect ratio of an image asset of a source, scaling the image to fill the image slot, determining the area of the image to be cropped, and calculating the score of the image slot based on the degree of scaling and the area of the image to be cropped”).

	Regarding claim 19, Le Bescond de Coatpont and Ying disclose defining a linking component comprising a container that displays content obtained from said pool of content items. (Le Bescond de Coatpont Fig 4b item 458 shows a container for displaying user selectable content items,  Le Bescond de Coatpont [0090] “The plugin may provide buttons 440, 442, 446 for allowing a user to select and control elements selected as regions and pane 448 to display a list of selected regions. The plugin may also provide buttons 452, 454 and 456 for allowing a user to select and control elements selected as components and pane 458 to display a list of components”).

	Regarding claim 20, Le Bescond de Coatpont and Ying disclose a specific item adaptation module to adapt a specific content item by performing at least one of: adding one or more components to a displayed content in a context of a specific view being applied; deleting one or more components of a displayed content in a context of a specific view being applied; and modifying one or more components of a displayed content in a context of a specific view being applied  (Ying [0007] “Then a template from the candidate templates is selected based on the score. Embodiments of the invention include scoring templates based on calculating subscores for each slot of each candidate template. For example, the score of an image slot of a template can be determined by identifying the aspect ratio of an image asset of a source, scaling the image to fill the image slot, determining the area of the image to be cropped, and calculating the score of the image slot based on the degree of scaling and the area of the image to be cropped”).

	Regarding claim 22, Le Bescond de Coatpont and Ying disclose wherein said searching said view database comprises at least one of: locating views having the largest keyword match with an item type keyword list; locating views and item fields having a matching underlying field with a field data dictionary; performing attribute based searching to find the best match for an item according to one or more of view attributes; searching for account application-related parameters; and handling multiple results from said locating views having the largest keyword match, said locating views and item fields having a matching underlying field, performing attribute based searching and said searching to rate the best match found for said views. .(Ying [abstract] “A layout module interprets the standardized source, determines one or more templates from a template database to use for the layout of the assets of the source, and lays out the assets of the source based on the selected templates”.  Thus, Ying discloses determining (searching for) a template in a template database. Ying [0007] “In one implementation, to determine the template from a template database in which to place the assets of the source, candidate templates are identified and scored based on the assets of the source. Then a template from the candidate templates is selected based on the score”. Thus, Ying discloses searching for templates that match an attribute score)

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bescond de Coatpont, Ying, and Hooker, in further view of Strong (“Strong”, US 2014/0258842).

	Regarding claim 4, Le Bescond de Coatpont, Ying, and Hooker disclose the system of claim 1.  Le Bescond de Coatpont, Ying, and Hooker fail to explicitly disclose wherein said system supports inheritance of views through a view inheritance module able to generate a derived view that inherits characteristics from an existing view. However, Strong is analogous art of web page building [abstract].  Strong [0037] “In certain embodiments, the user may provide one or more inputs to the site master template 402 which will result in global content effects to be displayed on every inferior template 414 in the hierarchical relationship 410”. It would have been obvious to one of ordinary skill in the art before the invention to combine the web site template user interface of the modified Le Bescond de Coatpont, Ying, and Hooker with the web site template user interface of Strong so that users can make global content changes that apply to hundreds of templates at once to decrease cost and user time of editing [Strong 0007, 0061].

	Regarding claim 5, Le Bescond de Coatpont, Ying, Hooker, and Strong discloses a parent view searcher to search upwardly for a suitable view in a view inheritance tree (Le Bescond de Coatpont [0040] “a template may include variables, functions, references to sub-templates”, as discussed above in Ying [0007], Ying [0035] a template search, so all templates are searched including sub-templates) if a given view is not suitable for a given content  (Ying [0031] “templates may carry an indication of being suitable for certain types of sources”, thus, some templates are not suitable, yet, the search still includes other templates)


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le Bescond de Coatpont, Ying, and Hooker, in further view of Bhardwaj et. Al ("Bhardwaj”, US 2014/0201027).

	Regarding claim 8, Le Bescond de Coatpont, Ying, and Hooker disclose the system of claim 1.  Le Bescond de Coatpont, Ying, and Hooker fail to explicitly disclose a dynamic view constructor to dynamically modifies a top-ranking candidate among multiple candidate matching views, for a given content item, (Ying [0007] “Then a template from the candidate templates is selected based on the score. Embodiments of the invention include scoring templates based on calculating subscores for each slot of each candidate template. For example, the score of an image slot of a template can be determined by identifying the aspect ratio of an image asset of a source, scaling the image to fill the image slot, determining the area of the image to be cropped, and calculating the score of the image slot based on the degree of scaling and the area of the image to be cropped”).
Bharadwja discloses “a pre-defined threshold value may be used to determine if the score is above or below the threshold value to determine a "high" or a "low," respectively”. [0114] “The corresponding rule trigger for this template image may be if a query image contains color A, B, or C above a pre-defined threshold amount of area, then use this template image  (or corresponding image index) to find matching complementary items from among the inventory images.  In other embodiments, one or more template images or image indices may be configured based on the rules because there are no existing images that embody the rules”. Thus, if no matching templates are found, then the system can configure an image. It would have been obvious to one of ordinary skill in the art before the invention to combine the web template user interface of the modified Le Bescond de Coatpont, Ying, and Hooker with the web template user interface of Bhardwaj so the user can set a preference ranking to personalize the results based on a user’s interest [abstract, 0099]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Le Bescond de Coatpont, and Ying, in further view of Strong.
	Regarding claim 15, Le Bescond de Coatpont and Ying fail to explicitly disclose supporting inheritance of views by generating a derived view that inherits characteristics from an existing view. However, Strong is analogous art of web page building [abstract].  Strong [0037] “In certain embodiments, the user may provide one or more inputs to the site master template 402 which will result in global content effects to be displayed on every inferior template 414 in the hierarchical relationship 410”. It would have been obvious to one of ordinary skill in the art before the invention to combine the web site template user interface of the modified Le Bescond de Coatpont and Ying with the web site template user interface of Strong so that users can make global content changes that apply to hundreds of templates at once to decrease cost and user time of editing [Strong 0007, 0061].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le Bescond de Coatpont and Ying, in further view of Bhardwaj. 

	Regarding claim 17, Le Bescond de Coatpont and Ying fail to explicitly wherein said searching among said two or more matching views comprises dynamically modifying a top-ranking candidate among multiple candidate matching views, for a given content item, if said searching among said two or more matching views does not find any matching pre-defined view that matches said content item with a matching score that is greater than a threshold value (Ying does disclose at [0007] “Then a template from the candidate templates is selected based on the score. Embodiments of the invention include scoring templates based on calculating subscores for each slot of each candidate template. For example, the score of an image slot of a template can be determined by identifying the aspect ratio of an image asset of a source, scaling the image to fill the image slot, determining the area of the image to be cropped, and calculating the score of the image slot based on the degree of scaling and the area of the image to be cropped”).
Bharadwja discloses “a pre-defined threshold value may be used to determine if the score is above or below the threshold value to determine a "high" or a "low," respectively”. [0114] “The corresponding rule trigger for this template image may be if a query image contains color A, B, or C above a pre-defined threshold amount of area, then use this template image  (or corresponding image index) to find matching complementary items from among the inventory images.  In other embodiments, one or more template images or image indices may be configured based on the rules because there are no existing images that embody the rules”. Thus, if no matching templates are found, then the system can configure an image. It would have been obvious to one of ordinary skill in the art before the invention to combine the web template user interface of the modified Le Bescond de Coatpont and Ying with the web template user interface of Bhardwaj so the user can set a preference ranking to personalize the results based on a user’s interest [abstract, 0099]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145